Exhibit 10.1

 

[g125581kgi001.jpg]

 

Eagle Rock Energy G&P, LLC

A subsidiary of Eagle Rock Energy Partners, L.P.

 

May 21, 2015

 

Mr. Joseph A. Mills

 

Dear Joe:

 

This agreement is entered into by and between you and Eagle Rock Energy G&P, LLC
(“G&P”) and sets forth certain amendments to the Confidentiality and Noncompete
Agreement entered into between you and G&P dated as of August 3, 2012 (the
“Confidentiality and Noncompete Agreement”).

 

This agreement, and the amendments set forth herein, shall be effective upon the
closing (the “Closing”) of that certain contemplated Agreement and Plan of
Merger (the “Merger Agreement”) by and among Vanguard Natural Resources, LLC, a
Delaware limited liability company (“Parent”), Talon Merger Sub, LLC, a Delaware
limited liability company and wholly owned indirect subsidiary of Parent, Eagle
Rock Energy Partners, L.P., a Delaware limited partnership, and Eagle Rock GP,
L.P., a Delaware limited partnership.  For the avoidance of doubt, if the
Closing does not occur, this letter agreement will be of no force or effect.

 

By signing below, you and G&P acknowledge and agree that, effective as of the
Closing, the Confidentiality and Non-Competition Agreement is hereby amended in
the following manner:

 

1.                                      The term “Company,” as used in the
Confidentiality and Noncompete Agreement is amended so that it means: “the
Partnership, G&P, GP and its and their direct and indirect subsidiaries as exist
as of May 21, 2015.”

 

2.                                      Section 4(f) of the Confidentiality and
Noncompete Agreement is amended in order to delete the parenthetical “(or person
who within the preceding 90 days was an employee)” so that, as amended,
Section 4(f) of the Confidentiality and Noncompete Agreement reads, in its
entirety:

 

“(f)                       Employee will not, during the eighteen month period
following the Termination Date, solicit, entice, persuade or induce, directly or
indirectly, any employee of the Company or any other person who is under
contract with or rendering services to the Company, to (i) terminate his or her
employment by, or contractual relationship with, the Company, (ii) refrain from
extending or renewing the same (upon the same or new terms), (iii) refrain from
rendering services to or for the Company, (iv) become

 

--------------------------------------------------------------------------------


 

employed by or enter into contractual relations with any Persons other than the
Company, or (v) enter into a relationship with a competitor of the Company.”

 

By signing below, you and G&P acknowledge and agree that the Confidentiality and
Noncompete Agreement, as now exists and as may be amended by this agreement,
remains in full force and effect and is enforceable in all respects.

 

 

On behalf of Eagle Rock Energy G&P, LLC,

 

 

 

/s/ Lynda C. Irvine 5/21/2015

 

Lynda C. Irvine

 

Vice President of Human Resources

 

 

ACKNOWLEDGED AND AGREED:

 

 

 

/s/ Joseph A. Mills

 

Joseph A. Mills

 

 

 

May 21, 2015

 

Date

 

 

--------------------------------------------------------------------------------